Upon consideration of the petition filed by Defendant on the 24th of July 2018 in this matter for a writ of certiorari to review the order of the Superior Court, Bladen County, the following order was entered and is hereby certified to the Superior Court of that County:
"Allowed by order of the Court in conference, this the 9th of May 2019."
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this Court within the times allowed and in the manner provided by Appellate Rule 15(g)(2).
Ervin, J. recused